Citation Nr: 1520548	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-24 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE


Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1986 to March 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The RO adjudicated 18 service connection issues and deferred 4 service connection issues.  The Veteran appealed the decision of 17 of these issues.  The RO subsequently granted service connection for 4 of the 17 issues, representing a full grant of the benefits sought.  The RO combined two of the issues - shortness of breath and respiratory problems - based upon symptomatology, and it issued a 12-issue Statement of the Case in July 2013.  The Veteran submitted a VA Form 9 in August 2013 in which he restricted his appeal to the issue on the title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed an original disability claim in October 2010 under the pre-separation program.  VA examined him that same month.  

The results of the October 2010 audiometric testing (with corresponding decibel loss) were:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
15
20
20
25
25
Left Ear
5
5
10
20
30

Additionally, the Veteran had Maryland CNC speech recognition scores of 94 percent bilaterally.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

While the examiner found the Veteran did not have a current disability pursuant to 38 C.F.R. § 3.385, the examiner did not comment upon the Veteran's service treatment records which show extensive treatment for hearing problems, including audiograms from 2008 and 2010.  Given that VA examined the Veteran six months prior to separation and that there does not appear to be a separation examination in the electronic claims file, remand is warranted to obtain the separation examination and for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

Coincident with this, the RO should obtain the Veteran's separation examination record, if possible.  If it is unable to do, it must comply with 38 C.F.R. § 3.159(c).

Upload these records in separate electronic files to VBMS.

2. Schedule another VA compensation examination for a medical nexus opinion concerning the etiology of the Veteran's bilateral hearing loss.  The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim as it will require deciding this claim based on the existing evidence.  38 C.F.R. § 3.655 (2014).

The examination should include all necessary diagnostic testing or evaluation and should include consideration of the results of the testing that has been done to date, including during the prior VA compensation examination in October 2009.  Therefore, the claims file, including a complete copy of this Remand, must be made available for review of the pertinent medical and other history.  

The examiner must opine on:

(a) Does the Veteran have a hearing disability?  If so, please identify the disability.

(b) If the Veteran has a hearing disability, is it the result of the Veteran's military service or is otherwise related or attributable to his service or date back to his service?  In answering this question, the examiner is advised to thoroughly review the service treatment records, including the relevance of the 2008 and 2010 audiograms.

If the examiner is unable to render the requested opinions without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3. Then readjudicate the claim for service connection for bilateral hearing loss on its underlying merits in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




